Case 8:19-cv-01493-CEH-TGW Document 16 Filed 07/15/19 Page 1 of 6 PageID 129




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  DEANNA MEDLIN,

                 Plaintiff,

  v.                                                  CASE NO.: 8:19-cv-01493-CEH-TGW

  BROTHERS EZ MOVING, LLC,

             Defendant.
  ____________________________________/

               DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
                          TO AMENDED COMPLAINT

         Defendant, BROTHERS EZ MOVING, LLC, through undersigned counsel,

  answers the correspondingly numbered paragraphs of the Amended Complaint as

  follows:

         1.      Defendant admits that Plaintiff purports to bring a claim under the Fair

  Labor Standards Act, as amended, 29 U.S.C. § 201, et seq., but denies any inference

  of wrongdoing on its part or that they are liable to Plaintiff for any of the relief they seek.

         2.      Defendant admits that venue is proper. To the extent not expressly

  admitted herein, denied.

         3.      Without knowledge; therefore, denied.

         4.      Admitted.

         5.      Without knowledge; therefore, denied.

         6.      Without knowledge; therefore, denied.

         7.      Without knowledge; therefore, denied.
Case 8:19-cv-01493-CEH-TGW Document 16 Filed 07/15/19 Page 2 of 6 PageID 130




        8.     Denied.

        9.     Admitted.

        10.    Admitted.

        11.    Admitted.

        12.    Denied.

        13.    Admitted.

        14.    Denied.

        15.    Denied.

        16.    Admitted.

        17.    Defendant admits that Plaintiff worked from on or about July 2018 until

  January 2019. To the extent not expressly admitted herein, denied.

        18.    Defendant admits Plaintiff was hired as a sales manager and was paid

  on a salary basis. To the extent not expressly admitted herein, denied.

        19.    Admitted.

        20.    Defendant admits that, in or about November 2018, Plaintiff began

  working in an outside sales capacity. To the extent not expressly admitted herein,

  denied.

        21.    Denied.

        22.    Denied.

        23.    Denied.

        24.    Denied.




                                            2
Case 8:19-cv-01493-CEH-TGW Document 16 Filed 07/15/19 Page 3 of 6 PageID 131




                                          COUNT I

         25.    Defendant readopts its answers of paragraphs 1 through 24 above.

         26.    Denied.

         27.    Denied.

         28.    Denied.

         Defendant denies all allegations in the Wherefore clause in the Plaintiff’s

  Amended Complaint. The Defendant specifically denies that the Plaintiff is entitled to

  the requested relief, including declaratory relief, damages, liquidated damages, costs,

  fees, or any other relief which might accrue to the Plaintiff.

         ALL ALLEGATIONS NOT SPECIFICALLY ADMITTED ARE DENIED.

                                         DEFENSES

         Without conceding that Defendant bears the burden of proof as to any issue,

  Defendant asserts the following defenses to the Plaintiff’s Complaint:

         1.     Plaintiff has failed to state a claim, in whole or in part, upon which relief

  can be granted in that it does not allege dates and periods worked during which

  overtime entitlement is allegedly owed and amounts of compensation owed.

         2.     Plaintiff was exempt from entitlement to overtime compensation under

  the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201, et seq., pursuant to the white

  collar exemptions set forth in 29 U.S.C. §213(a).

         3.     Plaintiff was exempt from entitlement to overtime compensation under

  the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201, et seq., pursuant to 29 U.S.C.

  § 207(i) and/or any other applicable exemptions.




                                               3
Case 8:19-cv-01493-CEH-TGW Document 16 Filed 07/15/19 Page 4 of 6 PageID 132




         4.     To the extent any claim arises outside the statute of limitations, it is

  barred by the limitations period set forth in the Portal-to-Portal Act, 29 U.S.C. § 255.

         5.     Defendant denies any liability under or within the meaning of the FLSA

  as regards overtime compensation. However, to the extent that the Court may

  determine that Defendant’s acts or omissions give rise to liability under such statute,

  Plaintiff’s claims are, nonetheless, barred by the provisions of the Portal-to-Portal Act,

  29 U.S.C. § 260, because the acts or omissions complained of were done in good faith

  and with reasonable grounds for believing that the acts or omissions were not in

  violation of the FLSA.

         6.     Defendant asserts that it is not subject to liability under the FLSA and

  that this action should be barred because any “omission of overtime payments

  complained of was in good faith in conformity with and in reliance on . . . administrative

  practice or enforcement policy of a [United States] agency with respect to the class of

  employers to which [Defendants] belong[s],” in accordance with the Portal-to-Portal

  Act, 29 U.S.C. § 258.

         7.     To the extent that Plaintiff establishes any failure on Defendant’s part to

  pay overtime compensation, which failure or obligation defendant denies, part of

  plaintiff’s remuneration (and remuneration of other purported similarly-situated

  individuals) is excluded under the Fair Labor Standards Act in the calculation of regular

  rates, thus Defendant is entitled to offset these payments against any amounts it may

  owe for unpaid overtime.

         8.     To the extent that Plaintiff establishes any failure on Defendant’s part to




                                              4
Case 8:19-cv-01493-CEH-TGW Document 16 Filed 07/15/19 Page 5 of 6 PageID 133




  pay overtime compensation, which failure or obligation defendant denies, any such

  insubstantial or insignificant periods of working time are de minimis and not actionable

  under federal law, in accordance with 29 C.F.R. § 785.47.

           9.     Any claim for overtime compensation by Plaintiff must be offset by any

  premium compensation, overpayments, bonuses, advances, commission or other job-

  related benefits paid or provided to Plaintiff, including a reduction for any compensation

  already paid to Plaintiff for periods not compensable under the FLSA.

           10.    Plaintiff has waived and/or is estopped from asserting claims to the

  extent they are based on an alleged failure to pay wages, because she did not timely

  advise Defendant of any alleged mistakes in payment, underpayment, or failure by

  Defendant to adhere to agreed upon compensation, or because they have already

  received all the compensation to which they are entitled under the FLSA.

           11.    Defendant reserves the right to raise any additional affirmative defenses

  as discovery may reveal.

           WHEREFORE, having answered Plaintiff’s Amended Complaint and having

  raised affirmative defenses, Defendant respectfully requests that the Court enter an

  Order:

           (a) dismissing Plaintiff’s Complaint with prejudice;

           (b) awarding Defendant the costs and disbursements of this action,
           including attorneys’ fees; and

           (c) awarding Defendant such other and further relief as the Court deems
           just and proper.




                                                5
Case 8:19-cv-01493-CEH-TGW Document 16 Filed 07/15/19 Page 6 of 6 PageID 134




                                   Respectfully submitted,
                                   WHITTEL & MELTON, LLC
                                   /s/ Jay P. Lechner
                                   Jay P. Lechner, Esq.
                                   Florida Bar No.: 0504351
                                   William J. Sheslow, Esq.
                                   Florida Bar No.: 92042
                                   11020 Northcliffe Boulevard
                                   Spring Hill, Florida 34608
                                   Telephone: (352)683-2016
                                   Facsimile: (352) 600-7533
                                   Lechnerj@theFLlawfirm.com
                                   Will@theFLlawfirm.com
                                   Pleadings@theFLlawfirm.com
                                   Pls@theFLlawfirm.com
                                   Attorneys for Defendant

                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 15, 2019, I electronically filed the foregoing
  with the Clerk of the Court by using the CM/ECF system, which will send a notice of
  electronic filing to all counsel of record.

                                          /s/ Jay P. Lechner
                                          Jay P. Lechner, Esq.




                                           6
